Concurring and Dissenting Opinion by
Judge Colins :
I dissent. The surcharge action initiated by former County Controller Lynch was brought pursuant to the Act of May 15, 1945, P.L. 538, No. 210, formerly 65 P.S. §§191,192. Under the statutory scheme of the Act, absent fraud or collusion, the actual financial loss to the County is all that can be surcharged to the public official in question. Since the appellee has proven no actual “out-of-pocket” losses, the order of the Trial Court should be reversed insofar as it relates to damages accruing under the “Lynch” surcharge.
I concur with the opinion of the majority insofar as it relates to the “Lucchino” surcharge.